OPINION ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
The record reflects that Charles Lee Howard, henceforth appellant, was convicted by a jury of aggravated delivery of a controlled substance, namely, amphetamine of more than 200 grams but less than 400 grams. The jury also assessed appellant’s punishment at 15 years in the Department of Corrections.
The Second Court of Appeals affirmed. See Howard v. State, 713 S.W.2d 414 (Tex.App.-2nd 1986).
We granted the appellant’s petition for discretionary review in order to review his assertion that “The trial court and court of appeals erred in overruling appellant’s objection to hearsay extraneous offenses committed by appellant.”
We now find that the court of appeals reached the correct result in deciding the issue. Therefore, appellant’s petition for discretionary review is refused.
As is true in every case where this Court refuses a petition for discretionary review, this refusal does not constitute endorsement or adoption of the reasoning employed by the Court of Appeals. See Sheffield v. State, 650 S.W.2d 813 (Tex.Cr.App.1983).
With this understanding, appellant’s petition for discretionary review is refused.
CLINTON, CAMPBELL and DUNCAN, JJ., dissent.
McCORMICK, J., not participating.